DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 - 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Inoue et al. do not teach the relevance score obtained based on whether the non-body-part entities are related to the same body part entity (Amendment, pages 10, 11).

Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1 – 4, 9 – 16, 21 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US PAP 2015/0019246) in view of Kelly et al. (US PAP 2011/0077968).
As per claims 1, 11, 13, 23, Inoue et al., teach a method for extracting a diagnosis object from a medical document, characterized in comprising:

obtaining a relevance score between two non-body-part entities within one pair, (see tables 1A and 1B; paragraphs 79 – 84, 101);
clustering the one or more  non-body-part entities in the medical document into one or more clusters based on the relevance score (“the medical care items indicated by bold lines are medical care items included in the target medical care information, the number corresponding to the medical care items included in the medical care information is 19 for the medical care item group of liver cancer and 11 for the medical care item group of kidney cancer, so that the score of the medical care item group of liver cancer is calculated as 19 while the score of the medical care item group of kidney cancer is calculated as 11.”; see tables 1A and 1B; paragraphs 79 – 83, 101);and
outputting the one or more body part entities related to the one or more non-body-part entities clustered in the one or more clusters as the diagnosis object (“the diagnosis and treatment department terminal 2 receives the selection and transmits the selected display item group candidate to the medical care information display control apparatus 1.”; paragraphs 83 – 86).
However, Inoue et al. do not specifically teach the relevance score obtained based on whether the non-body-part entities are related to the same body part entity in the medical document.

physiological components, respectively.  In one instance, arriving at a body-system (“ body part entity”) score involves aggregating the points realized for each of the diagnostic parameters (“non-body-part entities”) that are members of the group associated with a particular physiological component, and designating the aggregated points as the body-system score associated with the particular physiological component (paragraph 58)… For the body system of Renal 503 (“body part entity”), the associated diagnostic parameters of Urine Output (UOP) (15 points), Blood Urea Nitrogen (BUN) (12 points), and Creatinine (CREAT) (10 points) are displayed.  Accordingly, the body-system score of 37 points for Renal 503 is derived from a combination of the APS points awarded to these diagnostic parameters (paragraph 81).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine a relevance between non-body entities and body entity as taught by Kelly et al. in Inoue et al., because allows a clinician (e.g., physician, nurse, and other medical personal) to efficiently identify those factors that contribute to the outcome of the patient (Kelly et a.; paragraph 49).

As per claims 2, 14, Inoue et al. in view of Kelly et al. further disclose the at least one type of non-body-part entities comprises at least one of abnormality, disorder, signal, request, exam, treatment, and drug (Inoue et al. paragraphs 79 – 84).

As per claims 3, 15, Inoue et al. in view of Kelly et al. further disclose extracting the relations between the body part entities and the non-body-part entities further comprises: extracting a relation between a body part entity and a non-body-part entity using a relation extraction algorithm; or extracting a relation between a body part entity and a non-body-part entity if the body part entity and the non-body-part entity co-occur within a context (“an item group extraction unit that obtains a plurality of medical care 
item groups, each correlating a plurality of medical care items to be displayed on a display screen and, from the plurality of medical care item groups”; Inoue et al. see tables 1A and 1B; paragraphs 79 – 84; Kelly et al. paragraphs 79 - 84).

As per claims 4, 16, Inoue et al. in view of Kelly et al. further disclose extracting the relations between the body part entities and the non-body-part entities further comprises: if a non-body-part entity has no explicit relation with any body part entity, assigning a default related body part entity to it using a knowledge-base or zero anaphora resolution algorithm (“the pop-up window 510 shows each of the APS scores even when some are associated with a null score.”; Inoue et al. see tables 1A and 1B; paragraphs 40, 41, 79 – 84; Kelly et al. paragraphs 79 - 84).

As per claims 9, 21, Inoue et al. in view of Kelly et al. further disclose the relevance scores of the all possible pairs are pre-computed offline and pre-stored, and wherein obtaining the relevance score further comprises retrieving the pre-stored relevance score (“body-system scores that are values associated with each of the 

As per claims 10, 22, Inoue et al. in view of Kelly et al. further disclose labelling an image related to the input medical document using one or more diagnosis objects (“image diagnosis system”; Inoue et al. paragraphs 49 – 52).

As per claims 12, 24, Inoue et al. teach a method for segmenting text in a medical document, characterized in comprising:
extracting, from the medical document, one or more body part entities and one or more non-body-part entities (“the period determining medical care item group may be constituted by AST (aspartate aminotransferase) and ALT (alanine aminotransferase) which are medical care items that show a sign of liver impairment”; Abstract; paragraphs 35, 65);
obtaining a relevance score between two non-body-part entities within one pair, (see tables 1A and 1B; paragraphs 79 – 84, 101);
clustering the one or more non-body-part entities in the medical document into one or more clusters based on the relevance score (“the medical care items indicated by bold lines are medical care items included in the target medical care information, the number corresponding to the medical care items included in the medical care information is 19 for the medical care item group of liver cancer and 11 for the medical care item group of kidney cancer, so that the score of the medical care item group of 
segmenting the text in the medical document such that one or more non-body-part entities clustered in the one or more clusters and the one or more body part entities related thereto occur in one segment (see tables 1A and 1B; paragraphs 79 – 83).
However, Inoue et al. do not specifically teach the relevance score obtained based on whether the non-body-part entities are related to the same body part entity in the medical document.
Kelly et al. disclose upon determining the points awarded for each of the diagnostic parameters that are grouped according to the particular body system, Infectious Disease, the awarded points are combined to arrive at body-system score(s).  As discussed above, the body-system score(s) are values attached to each of the 
physiological components, respectively.  In one instance, arriving at a body-system (“ body part entity”) score involves aggregating the points realized for each of the diagnostic parameters (“non-body-part entities”) that are members of the group associated with a particular physiological component, and designating the aggregated points as the body-system score associated with the particular physiological component (paragraph 58)… For the body system of Renal 503 (“body part entity”), the associated diagnostic parameters of Urine Output (UOP) (15 points), Blood Urea Nitrogen (BUN) (12 points), and Creatinine (CREAT) (10 points) are displayed.  Accordingly, the body-system score of 37 points for Renal 503 is derived from a combination of the APS points awarded to these diagnostic parameters (paragraph 81).


As per claim 25, Inoue et al. in view of Kelly et al. teach an apparatus for extracting a diagnosis object from a medical document, characterized in comprising: a memory configured to store a series of computer executable instructions; and at least a processor configured to execute said series of computer executable instructions, wherein said series of computer executable instructions, when executed by the at least processor, cause the at least processor to perform the method of Claim 1 (Inoue et al. paragraphs 50 – 52).

As per claim 26, Inoue et al. in view of Kelly et al. teach an apparatus for segmenting text in a medical document, characterized in comprising: a memory configured to store a series of computer executable instructions; and at least a processor configured to execute said series of computer executable instructions, wherein said series of computer executable instructions, when executed by the at least processor, cause the at least processor to perform the method of Claim 12(Inoue et al. paragraphs 50 – 52).

Allowable Subject Matter
4.	Claims 5 – 8, 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 5 – 8, 17 – 20, neither Inoue et al. nor Bandyopadhyay et al. nor Lencz et al. teach or suggest obtaining the relevance score further comprises: counting a number of paths connecting the two non-body-part entities within one pair in the historical medical documents, wherein the paths are built by connecting one non-body-part entity to another non-body-part entity if both of them are related to the same body part entity; computing the relevance score using the count.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658